UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                )
FRANK J. LAWRENCE, JR.,                         )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )   Civil No. 07-288 (RCL)
                                                )
MARK S. CARLIN, et al.,                         )
                                                )
             Defendants.                        )
                                                )


                                MEMORANDUM OPINION


       Plaintiff Frank J. Lawrence, Jr. was denied admission to the Michigan bar on character

and fitness grounds. See Lawrence v. Carlin, 541 F. Supp. 2d 189, 190 (D.D.C. 2008). Mr.

Lawrence filed a series of lawsuits related to this denial (and several subsequent ones), two of

which were dismissed, see (1) Opinions, Lawrence v. Chabot, 03-cv-20, ECF Nos. 75 & 249

(W.D. Mich., Sept. 29, 2003 & Nov. 30, 2004), aff’d 182 F. App’x 442 (6th Cir. 2006); (2)

Lawrence v. Berry, 06-cv-134, 2006 WL 3694631 (W.D. Mich. Dec. 14, 2006) aff’d sub nom.

Lawrence v. Welch, 531 F.3d 364 (6th Cir. 2008), and two of which are still pending, (3)

Lawrence v. Parker, 09-cv-95 (W.D. Mich, filed Feb. 6, 2009); (4) Lawrence v. Raubinger, 10-

cv-467 (W.D. Mich., filed May 14, 2010).        Both pending cases have been stayed at Mr.

Lawrence’s request. See Order Granting Plaintiff’s Motion to Stay, Lawrence v. Parker, 09-cv-

95, ECF No. 5 (W.D. Mich., Feb. 17, 2009); Order Granting Plaintiff’s Motion to Stay,

Lawrence v. Raubinger, 10-cv-467, ECF No. 6 (W.D. Mich., May 25, 2010).

       Mr. Lawrence also applied for admission to the District of Columbia Bar.             The

Committee on Admissions, a division of the District of Columbia Court of Appeals, decided to
hold the character and fitness portion of his application in abeyance until the conclusion of his

Michigan litigation. Carlin, 541 F. Supp. at 191. He filed the present lawsuit against Committee

members and employees, seeking to enjoin the Committee from holding his application in

abeyance. Id. He also sought interlocutory review of the Committee’s abeyance decision in the

D.C. Court of Appeals, which denied his request in 2007. See id. at 192.

       In March 2008, this Court decided to abstain from exercising jurisdiction over Mr.

Lawrence’s claim under Younger v. Harris, 401 U.S. 37 (1971). Younger provides that, except

in “extraordinary circumstances,” federal courts should abstain from intervening in ongoing state

proceedings that are judicial in nature and involve important state interests. See Carlin, 541 F.

Supp. 2d at 192. Mr. Lawrence had argued that such “extraordinary circumstances” existed,

because he was blocked from presenting his federal claims in the stalled D.C. admissions

proceeding. This Court rejected this argument. It explained that Mr. Lawrence would eventually

have an opportunity to pursue his federal claims in the admissions proceeding, which was all

Younger required. Carlin, 541 194 & n.5. The D.C. Court of Appeals’ rejection of his petition

for interlocutory review only meant that that court would not hear his constitutional claims

immediately.   Id.     If and when the Committee did, ultimately, recommend denial of Mr.

Lawrence’s application, he would at that point be entitled to a hearing at which he could raise

these federal issues. Id. at 194 n.5. The Court therefore abstained and stayed the case “pending

final adjudication of plaintiff’s application.” Id. at 195. The opinion was affirmed by the D.C.

Circuit. Lawrence v. Carlin, 2009 WL 1201770 (D.C. Cir. Feb. 23, 2009) (unpublished per

curiam disposition).

       Mr. Lawrence recently petitioned the D.C. Court of Appeals once again for interlocutory

review of the Committee’s decision to hold his application in continued abeyance. In a May



                                               2
2013 memorandum, the Committee explained to the D.C. Court of Appeals that it was

continuing to hold Mr. Lawrence’s application in abeyance because two of his Michigan lawsuits

remained pending for interlocutory review. See Recommendation of the Comm. on Admissions,

In re Frank J. Lawrence, Jr., 13-BG-337, (D.C., May 7, 2013), Pl.’s Ex. 3, ECF No. 96. In June

2013, the D.C. Court of Appeals denied Mr. Lawrence’s petition.            Order, In re Frank J.

Lawrence, Jr., 13-BG-337, (D.C., Jun. 3, 2013) (per curiam), Pl.’s Ex. 4, ECF No. 96.

       Mr. Lawrence now asks this Court to order the Committee to cease holding his

application in abeyance and to give him a hearing within 30 days. Pl.’s Mot. 9, ECF No. 96.

The Court DENIES this motion because the circumstances underlying the present motion are

legally indistinguishable from those underlying the Court’s previous opinion. Once again, Mr.

Lawrence claims “extraordinary circumstances” based on the D.C. Court of Appeals’ denial of

his petition for an interlocutory review of the Committee’s decision to hold his application in

abeyance. Therefore, once again, the Court finds that these circumstances do not qualify as

“extraordinary” for Younger purposes.      If and when the Committee ultimately denies Mr.

Lawrence’s application for admission, he will then be entitled to a hearing at which he will be

able to raise his constitutional claims. See Carlin, 541 F. Supp. 2d at 194 n.5 (“Younger

abstention requires that a plaintiff have an opportunity, at some point in the state proceeding, to

raise his federal claims; it does not require that such an opportunity occur immediately.”

(emphasis in original) (citing Middlesex Cty. Ethics Comm. v. Garden State Bar. Ass’n, 457 U.S.

423, 432 (1982)).

       That five years have passed without any apparent progress on Mr. Lawrence’s application

might have given this Court pause, but for the key fact that both pending cases in Michigan have




                                                3
been stayed at Mr. Lawrence’s request.         Under these circumstances, the Court finds no

“extraordinary circumstances” and reconfirms its abstention under Younger.

   III.      CONCLUSION

          Mr. Lawrence’s motions are DENIED.

          Signed by Royce C. Lamberth, Chief Judge, on July 5, 2013.




                                                4